The writ brings up the record of a damage suit growing out of the fact the respondent, plaintiff below, was struck by prosecutor's automobile while crossing a street. There was a judgment for plaintiff based on injuries to property including damage to clothing, medical expenses and loss of wages. The state of demand contained a claim for personal injury and pain and suffering, but this was not considered in the present suit and was passed upon in another suit between the same parties, in the same court, tried at the same time, on the same evidence, and resulting in a judgment for $500. In that suit there was no award for property damage.
The first point now made is that the other suit was resjudicata and that the court was thus without jurisdiction to determine this action. But the case of Ochs v. Public ServiceRailway Co., 81 N.J.L. 661, is to the contrary, and holds that separate actions may be maintained.
The next point is that the present judgment of $220 was not warranted by the proofs. These, however, are not laid before us, and so there is no basis for a determination of this point.
The third point is identical in substance with the first.
The judgment will be affirmed, with costs. *Page 61